Exhibit 10.1

 

Key Executive
Change-in-Control
Severance Agreement

 

Bank of Hawaii Corporation

 

1

--------------------------------------------------------------------------------


 


CONTENTS


 

 

 

Page

 

 

 

Article 1.

Establishment and Purpose

3

 

 

 

Article 2.

Definitions and Construction

4

 

 

 

Article 3.

Severance Benefits

6

 

 

 

Article 4.

Just Cause

8

 

 

 

Article 5.

Form and Timing of Severance Benefits

9

 

 

 

Article 6.

Parachute Payments

9

 

 

 

Article 7.

Other Rights and Benefits Not Affected

9

 

 

 

Article 8.

Successors

10

 

 

 

Article 9.

Administration

10

 

 

 

Article 10.

Legal Fees

11

 

2

--------------------------------------------------------------------------------



 


BANK OF HAWAII CORPORATION
KEY EXECUTIVE
CHANGE-IN-CONTROL SEVERANCE AGREEMENT


 

Article 1.       Establishment and Purpose


 

1.1         Effective Date.   This Executive Change-in-Control Severance
Agreement (the “Agreement) is made and entered into pursuant to Bank of Hawaii
Corporation’s Key Executive Severance Plan (the “Plan”), and is effective as of
this 25th day of June, 2004 (the “Effective Date”), by and between Bank of
Hawaii Corporation (“BOHC”), a Delaware corporation, and Richard C. Keene, an
executive (the “Executive”) of BOHC and its subsidiary, Bank of Hawaii (the
“Bank”).  This Agreement shall supersede and replace any prior severance
agreement entered into between BOHC and the Executive.

 

1.2         Term of the Agreement.   The Agreement shall commence as of the
Effective Date written above, and shall continue until the Board of Directors of
BOHC (the “Board”) determines, in good faith and in its sole discretion, that
the Executive is no longer to be included in the Plan and so notifies in writing
the Executive during the term of this Agreement of such determination.

 

Provided, however, in the event that a Change in Control of BOHC, as defined in
Section 2.1 herein, occurs during the term of this Agreement, this Agreement
shall remain irrevocably in effect for the greater of twenty-four (24) months
from the date of such Change in Control, or until all benefits have been paid to
the Executive hereunder.

 

Further, in the event that the Board has knowledge that a third party has taken
steps reasonably calculated to effect a Change in Control of BOHC, including,
but not limited to, the commencement of a tender offer for the voting stock of
BOHC, or the circulation of a proxy to BOHC’s shareholders, then this Agreement
shall remain irrevocably in effect until the Board, in good faith, determines
that such third party has fully abandoned or terminated its effort to effect a
Change in Control of BOHC.

 

1.3         Purpose of the Agreement.   The purpose of this Agreement pursuant
to the Plan, is to advance the interests of BOHC and the Bank by assuring that
BOHC and the Bank will have the continued employment and dedication of the
Executive and the availability of his advice and counsel in the event that an
acquisition or Change in Control of BOHC occurs.  This Agreement shall also
assure the Executive of equitable treatment during the period of uncertainty
that surrounds an acquisition or Change in Control, and allow the Executive to
act at all times in the best interests of BOHC and its shareholders.

 

1.4         Contractual Right to Benefits.   This Agreement establishes and
vests in the Executive a contractual right to the benefits which he or she is
entitled hereunder, enforceable by

 

3

--------------------------------------------------------------------------------


 

the Executive against BOHC.  However, nothing herein shall require BOHC to
segregate, earmark, or otherwise set aside any funds or other assets to provide
for any payments hereunder.

 

This Agreement shall be considered an unfunded agreement to provide benefits to
a select group of management or highly compensated employees, and is therefore
intended to be a “top-hat” plan exempt from the requirements of the provisions
of Parts 2, 3, and 4 of Title I of ERISA.

 

Article 2.       Definitions and Construction


 

2.1         Definitions.   Whenever used in the Agreement, the following terms
shall have the meanings set forth below and, when the meaning is intended, the
initial letter of the word is capitalized.

 

(a)           “Base Salary” means the annualized salary at the beginning of each
Year, which includes all regular basic wages, before reduction for any amounts
deferred on a tax-qualified or nonqualified basis, payable in cash to an
Executive for services rendered during the Year.  Base Salary shall exclude
bonuses, incentive compensation, special fees or awards, commissions,
allowances, or any other form of premium or incentive pay, or amounts designated
by BOHC as payment toward or reimbursement of expenses.

 

(b)           “Beneficial Owner” shall have the meaning ascribed to such term in
Rule 13d-3 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).

 

(c)           “Beneficiary” with respect to an Executive means the person or
entities designated or deemed designated by an Executive pursuant to Section 8.2
herein.

 

(d)           “Board” means the Board of Directors of BOHC.

 

(e)           “Change in Control” of BOHC means any one or more of the following
occurrences:

 

(i)            Any Person, including a “group” as defined in Section 13(d)(3) of
the Securities Exchange Act of 1934, becomes the beneficial owner of shares of
BOHC having 25 percent or more of the total number of votes that may be cast for
the election of Directors of BOHC; or

 

(ii)           As the result of, or in connection with, any cash tender or
exchange offer, merger or other business combination, sale of assets or
contested election, or any combination of the foregoing

 

4

--------------------------------------------------------------------------------


 

transactions, the person who were Directors of BOHC before the transaction shall
cease to constitute a majority of the Board of Directors of BOHC or any
successor to BOHC.

 

(f)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)           “BOHC” means Bank of Hawaii Corporation, a Delaware corporation,
or any successor thereto that adopts the Agreement, as provided in Section 8.1
herein.

 

(h)           “Committee” means the Human Resources and Compensation Committee
of the Board of Directors of BOHC or any other committee appointed by the Board
to administer this Agreement.

 

(i)            “Disability” means a physical or mental condition which renders
an Executive unable to discharge his or her normal work responsibility with BOHC
or the Bank and which, in the opinion of a licensed physician selected by the
Executive, subject to reasonable approval by the Committee based upon sufficient
medical evidence, can be reasonably expected to continue for a period of at
least one full calendar year.  If an Executive fails to select a physician with
ten (10) business days of a written request made by BOHC, then BOHC may select a
physician for purposes of this paragraph.

 

(j)            “Effective Date” means the date the Agreement is approved by the
Board, or such other date as the Board shall designate in its resolution
approving the Agreement, and as provided in Section 1.1 herein.

 

(k)           “Effective Date of Termination” means the date on which a
voluntary employment termination or involuntary employment termination other
than for Just Cause occurs within twenty-four (24) months of a Change in Control
which triggers Severance Benefits hereunder.

 

(l)            “ERISA” means the Employee Retirement Income Security Act of
1974, as amended from time to time, or any successor act thereto.

 

(m)          “Expiration Date” means the date the Agreement expires, as provided
in Section 1.2 herein.

 

(n)           “Just Cause” means a termination of an Executive’s employment by
BOHC for which no Severance Benefits are payable hereunder, as provided in
Article 4 herein.

 

(o)           “Normal Retirement Date” shall mean the date the Executive reaches
65 years of age.

 

(p)           “Person” shall have the meaning ascribed to such terms in Section

5

--------------------------------------------------------------------------------


 

 

3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d).

 

(q)           “Plan” means the Bank of Hawaii Corporation Key Executive
Severance Plan, adopted April 27, 1983.

 

(r)           “Severance Benefit” means the payment of severance compensation as
provided in Article 3 herein.

 

(s)           “Year” means the consecutive 12-month period beginning each
January 1 and ending December 31.

 

2.2         Gender and Number.   Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

 

2.3          Severability.   In the event any provision of the Agreement shall
be held illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included.

 

2.4         Modification.   No express provisions of this Agreement may be
modified, waived, or discharged unless such modification, waiver, or discharge
is agreed to by the Executive in writing and approved by the Human Resources 
and Compensation Committee of the Board of Directors.

 

2.5         Applicable Law.   To the extent not preempted by the laws of the
United States, the laws of the State of Hawaii shall be the controlling law in
all matters relating to the Agreement.

 

Article 3.       Severance Benefits


 

3.1         Right to Severance Benefits.   The Executive shall be entitled to
receive from BOHC Severance Benefits as described in Section 3.2 herein, if
there has been a Change in Control of BOHC, as defined in Section 2.1(e) herein,
and if, within twenty-four (24) months thereafter, the Executive voluntarily
terminates employment or is involuntarily terminated without Just Cause with
BOHC.  An Executive shall not be entitled to receive Severance Benefits if the
Executive’s employment with BOHC or Bank of Hawaii ends due to an involuntary
termination by BOHC for Just Cause, as provided under Article 4 herein.

 

3.2         Description of Severance Benefits.   In the event that an Executive
becomes entitled to receive Severance Benefits, as provided in Section 3.1
herein, BOHC shall pay to the Executive and provide the Executive with the
following:

 

(a)           An amount equal to three (3) times the Executive’s highest annual
Base

 

6

--------------------------------------------------------------------------------


 

Salary earned (i) at any time during the three (3) complete fiscal years
immediately preceding the Effective Date of Termination, or (ii) if the
Executive was not employed during such time period, at any time thereafter; and

 

(b)           An amount equal to three (3) times the Executive’s highest annual
bonus earned under the annual incentive plan (which, for purposes of this
Agreement, means the One-Year Incentive Plan, or Key Contributor Incentive Plan,
or any successsor or alternative plan or arrangement providing for an annual
incentive bonus) during the three (3) complete fiscal years prior to the
Effective Date of Termination, or, if shorter, over the Executive’s entire
period of employment.  However, if the Executive’s period of employment is less
than one year, the bonus shall be considered zero (0); and

 

(c)           An amount equal to three (3) times the Executive’s highest annual
incentive compensation earned under the Bank of Hawaii Corporation Profit
Sharing Plan, the Sustained Profit Growth Plan or any successsor or alternative
plan or arrangement providing for a long-term incentive bonus, or any successor
plans thereto over the three (3) complete fiscal years prior to the Effective
Date of Termination, or, if shorter, over the Executive’s entire period of
employment.  However, if the Executive’s period of employment is less than one
year, the average incentive compensation shall be considered zero (0); and

 

(d)           An amount equal to the excess of (i) the maximum payment the
Executive would have received under the annual incentive plan if he had
continued in the employment of BOHC and the Bank through the end of the
performance period following the Effective Date of Termination, and if the Bank
had met its maximum performance goals as provided under the terms of the Plan
and the maximum amount payable to the Executive had been paid, over (ii) the
actual payout under the annual incentive plan resulting from the Executive’s
termination of employment; and

 

(e)           A payout under the long-term incentive plan, in accordance with
the terms of such plan; and

 

(f)            A continuation of all welfare benefits at no direct cost to the
Executive,  including medical insurance, long-term disability, and group term
life insurance for three (3) full years from the Effective Date of Termination
or until the Executive reaches his Normal Retirement Date, whichever occurs
earlier.

 

3.3         Reduction of Severance Benefits.   In the event there are fewer than
thirty-six (36) whole or partial months remaining from the Executive’s Effective
Date of Termination until the Executive’s Normal Retirement Date, as defined
under the Retirement Plan, then the amounts provided for under Sections 3.2(a),
(b), and (c) above shall be reduced by a fraction, the

 

7

--------------------------------------------------------------------------------


 

numerator of which shall be the number of whole or partial months remaining
until the Executive’s Normal Retirement Date, and the denominator of which shall
be thirty-six (36).

 

3.4         Fringe Benefits.   The Executive’s participation in fringe benefits
prior to the Executive’s Effective Date of Termination shall be continued, or
equivalent benefits shall be provided, at no cost to the Executive, for a period
of three (3) years from the Executive’s Effective Date of Termination (or until
he or she reaches his Normal Retirement Date, whichever occurs earlier).

 

3.5         Relocation Benefits.  Should the Executive move his residence in
order to pursue other business opportunities within two (2) years of Executive’s
Effective Date of Termination, the Executive shall be reimbursed for any moving
expenses (as defined in Section 217(b) of the Code) incurred in that relocation
(including taxes, if any, payable on the reimbursement) which are not reimbursed
by another employer.  Benefits provided herein shall not exceed the assistance
and benefits customarily provided by BOHC to transferred employees prior to the
Change in Control.

 

3.6         Incentive Compensation.  Any deferred awards previously granted to
the Executive under BOHC’s incentive compensation plans and not previously paid
to the Executive, shall immediately vest on the date of the Executive’s
Effective Date of Termination and shall be paid no later than ninety (90)
calendar days following that date, and be included as compensation in the month
paid.

 

3.8         Stock Options and SARs.   Stock options (“options”),stock
appreciation rights (“SARs”) and restricted shares, if any, granted to the
Executive by BOHC will be exercisable or payable pursuant to the terms of the
applicable plans.

 

Article 4.       Just Cause


 

4.1         Just Cause.  Nothing in this Agreement shall be construed to prevent
BOHC or the Bank from terminating an Executive’s employment for Just Cause.  In
such case, no Severance Benefits shall be payable to the Executive under this
Agreement.

 

Just Cause shall mean the criminal conviction of the Executive for an act of
fraud, embezzlement, theft or any other act constituting a felony.

 

The determination that the Executive’s actions constitute Just Cause for
termination shall be made by the Board, acting in good faith.

 

Article 5.       Form and Timing of Severance Benefits


 

5.1         Form and Timing of Severance Benefits.  The Severance Benefits
described in Sections 3.2 (a), (b), (c), (d) and (e), shall be paid in cash to
the Executive in a single lump sum

 

8

--------------------------------------------------------------------------------


 

as soon as practicable following the Executive’s Effective Date of Termination,
but in no event beyond ninety (90) calendar days from such date.

 

The Severance Benefits described in Section 3.2(f) and 3.5 herein shall be
provided by BOHC to the Executive immediately upon the Executive’s Effective
Date of Termination and shall continue to be provided for three (3) full
calendar years from the Executive’s Effective Date of Termination or until the
Executive reaches his or her Normal Retirement date, whichever occurs earlier.

 

5.2         Withholding of Taxes.   BOHC shall withhold from any amounts payable
under this Agreement all Federal, state, city, or other taxes as legally shall
be required.

 

Article 6.       Parachute Payments


 

6.1         Excise Tax Cap.   In the event that a Change in Control of BOHC
shall occur and a determination is made by BOHC, pursuant to Sections 280G and
4999 of the Code (and corresponding state law provisions) that a golden
parachute excise tax is due, the Executive’s Severance Benefits under this Plan
shall be grossed up for the amount equal to and only equal to the amount
necessary to pay the excise tax.

 

6.2         Subsequent Recalculation.  In the event the Internal Revenue Service
adjusts the excise tax computation of BOHC, as provided in Section 6.1 herein,
such that the Executive is liable for the payment of a greater excise tax under
Sections 280G and 4999 of the Code, or such that the Executive does not receive
the full benefit that he or she would have received, BOHC shall reimburse the
Executive for the full amount necessary to make the Executive whole (less any
amounts received by the Executive that he or she would not have received had the
computation initially been computed as subsequently adjusted), including the
value of the excise tax and all corresponding interest and penalties due to the
Internal Revenue Service.

 

Article 7.       Other Rights and Benefits Not Affected


 

7.1         Other Benefits.   Neither the provisions of this Agreement nor the
Severance Benefits provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish the Executive’s rights as an employee of BOHC,
whether existing now or hereafter, under any benefit, incentive, retirement,
stock option, stock bonus, stock purchase plan, or any employment agreement, or
other plan or arrangement.

 

7.2         Employment Status.   This Agreement does not constitute a contract
of employment or impose on the Executive or BOHC any obligation to retain the
Executive as an employee, to change the status of the Executive’s employment, or
to change BOHC’s policies regarding termination of employment.

 

9

--------------------------------------------------------------------------------



 

Article 8.       Successors


 

8.1         Successors.   BOHC will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of BOHC or of any division or
subsidiary thereof to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that BOHC would be required to perform it
if no such succession had taken place.  Failure of BOHC to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from BOHC in the same amount and on the same terms as they would be entitled
hereunder if terminated voluntarily following a Change in Control.  Except for
the purposes of implementing the foregoing, the date on which any succession
becomes effective shall be deemed the Effective Date of Termination.

 

This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees.  If an Executive should
die while any amount would still be payable hereunder had the Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement, to the Executive’s devisee,
legatee, or other designee, or if there is no such designee, to the Executive’s
estate.

 

8.2         Beneficiaries.   The beneficiary of the Executive under the Bank of
Hawaii Corporation Money Purchase Plan shall be the beneficiary of the
Executive’s benefits under this Agreement, unless a beneficiary is otherwise
designated by the Executive in the form of a signed writing acceptable to the
Committee.  An Executive may make or change such designation at any time.

 


ARTICLE 9.       ADMINISTRATION


 

9.1         Administration.   This Agreement shall be administered by the Human
Resources and Compensation Committee of the Board of Directors.  The Committee
is authorized to interpret this Agreement, to prescribe and rescind rules and
regulations, to provide conditions and assurances deemed necessary and
advisable, to protect the interests of BOHC, and to make all other
determinations necessary or advisable for the Agreement’s administration.

 

In fulfilling its administrative duties hereunder, the Committee may rely on
outside counsel, independent accountants, or other consultants to render advice
or assistance.

 

9.2         Indemnification and Exculpation.   The members of the Board, its
agents and officers, directors, and employees of BOHC and its affiliates shall
be indemnified and held harmless by BOHC against and from any and all loss,
cost, liability, or expense that may be imposed upon or reasonably incurred by
them in connection with or resulting from any claim, action, suit, or proceeding
to which they may be a party or in which they may be involved by reason of any
action taken or failure to act under this Agreement and against and from any and
all amounts paid by them in settlement (with BOHC’s written approval) or paid by
them in

 

10

--------------------------------------------------------------------------------


 

satisfaction of a judgment in any such action, suit, or proceeding.  The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence or willful
misconduct.

 


ARTICLE 10.     LEGAL FEES


 

10.1      Legal Fees and Expenses.  BOHC shall pay all reasonable legal fees,
costs of litigation, and other expenses incurred in good faith by the Executive
as a result of BOHC’s refusal to provide the Severance Benefits to which the
Executive becomes entitled under this Agreement, or as a result of BOHC’s
contesting the validity, enforceability, or interpretation of the Agreement. 
Provided, however, that such payments shall not exceed the amount permitted by
law and BOHC’s Restated Articles of Incorporation.

 

IN WITNESS WHEREOF, BOHC has caused this Agreement to be executed by a
resolution of the Board of Directors, as of the day and year first above
written.

 

 

 

Bank of Hawaii Corporation

 

 

 

 

 

By:

/s/ Michael E. O’Neill

 

 

 

 

Michael E. O’Neill

 

 

Its:

Chairman & CEO

 

 

 

 

 

 

By:

/s/ Richard C. Keene

 

 

 

 

(Executive)

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

/s/ Neal C. Hocklander

 

 

 

 

 

11

--------------------------------------------------------------------------------